McCay, J.
1. We see nothing in the Bastardy Act which alters the nature of the proceedings had under it, from the proceedings' at other Courts of Inquiry. The judgment of the magistrate is not final, and settles .nothing as to the guilt dr innocence of the defendant. If the defendant pleases, he may give a bond to support the child, but if he declines, the judgment of the magistrate is only that he be committed, or give bond to answer, as in other cases. _ ,
2. It is unheard of, that the mere precautionary act of a magistrate, in determining that a prisoner, under arrest, shall be bound over, or be committed, may be corrected by certiorari. ■ No member of this Court has yet heard of such an instance in our practice, and the absence of such an instance, is a strong reason for the conclusion, that the general words of the Constitution, giving to' the Superior Court power to correct the errors of inferior judicatories, do not include such a judgment. The truth is, the judgement is nothing but that the defendant must answer to the Superior Court, and it is wholly useless to correct by certiorari that which, by the very terms of the judgment, has been already referred to the Supe-' rior Court. We think, therefore, that this certiorari ought not to have been sustained, so far as it asks a review of the action of the Justices, in binding the defendant over.
31 But, we think there was error in the' matter of costs. A Court of Inquiry has not a right to give final judgment against the defendant, for any costs, (except of his own witnesses.) If the defendant is bound over, the costs, except that of his own witnesses, abide the event. See Code, section 4602. So far as this petition claims that the Court erred in giving judgment and issuing execution for the cost of the State’s witnesses, it was well founded, and as the answer admits that to have been done, the certiorari ought to have been sustained on that point, .and the judgment of the magistrates should be modified, so as to conform to the law.
Judgment reversed.